DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive.

Regarding the rejection of claim 1 under 35 U.S.C. §103 presented in the previous Office action, Applicant contends that Gehrke et al. (United States Patent Application Publication No. US 9499018) [hereinafter “Gehrke”] “fails to disclose monitoring a manual adjustment of a coupler height” and instead “provides for the monitoring of a coupler height maneuvering operation” (pages 8-9 of Applicant’s reply). However, Applicant cites portions of Gehrke that explicitly recite that at step 84, if it is determined that the clearance between the ball mount 40 and the coupler 46 is insufficient, the process flows to step 86, at which point an adjustment warning is provided (Col. 5, line 65 to Col. 6, line 21). Gehrke teaches that “[in] response to the warning, an operator typically utilizes a crank 50 of the support stand 48 to increase the height of the trailer coupler 46” (Col. 6, lines 9-21), i.e. the operator performs a manual adjustment. As noted in Col. 5, line 65 to Col. 6, line 36 of Gehrke, the process repeats until it is determined that the connector 24 is in proper position with respect to the coupler 46. Therefore, Gehrke teaches that step 84, i.e. the “monitoring step”, is continually performed during the operator’s manual adjustment until the clearance is determined to be acceptable. 
As such, Gehrke does indeed teach an operation of monitoring a manual adjustment of the coupler height. 



Applicant argues for the allowability of claims 13 and 19 for the same reasons as claim 1 and for the allowability of all dependent claims based upon their dependency from one of claims 1, 13, and 19 (pages 9-12 of Applicant’s reply). As claim 1 stands rejected, so too do the remaining claims as explained below in this Office action. 

Claim Objections
Claims 24-25 are objected to because of the following informalities:  the claims are missing a period “.” at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-13, 15, 18-19, 21, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim recites the limitation “the hitch ball” in lines 4, 6, and 8. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 2-4, 7-12, and 24, these claims depend from claim 1 and are therefore rejected for the same reason as claim 1 above, as they do not cure the deficiencies of claim 1 noted above. 

Further regarding claim 8, the claim recites the limitation “the hitch ball” in lines 2 and 3-4. There is insufficient antecedent basis for this limitation in the claim.

Further regarding claim 9, the claims recites the limitation “the hitch ball” in line 4. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 13, the claim recites the limitation “the hitch height” in lines 7 and 14. There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 15 and 18, these claims depend from claim 13 and are therefore rejected for the same reason as claim 13 above, as they do not cure the deficiencies of claim 13 noted above. 

Regarding claim 19, the claim recites the limitation “the hitch ball” in line 8. There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 21, 23, and 25, these claims depend from claim 19 and are therefore rejected for the same reason as claim 19 above, as they do not cure the deficiencies of claim 19 noted above. 

Further regarding claim 23, the claim recites the limitation “the measurement of the hitch ball” in line 2. There in insufficient antecedent basis for this limitation in the claim. 

Further regarding claim 24, the claim recites “the adjustment instruction” in line 1. There is insufficient antecedent basis for this limitation in the claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 24 recites “the adjustment instruction communicates an indication whether the manual adjustment changes the coupler height to be compatible for connection to the hitch ball” (emphasis added). 
Claim 24 depends from claim 1, which recites “an indication in response to the direction of the manual adjustment indicating whether the manual adjustment adjusts the coupler height for connection 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7-12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Windeler (United States Patent No. US 9434381 B2) in view of Hüger et al. (United States Patent Application Publication No. US 2018/0039278 A1) [hereinafter “Hüger”] and Gehrke et al. (United States Patent No. US 9499018 B2) [hereinafter “Gehrke”].

Regarding claim 1, Windeler teaches a vehicle system comprising:
a controller (ECU 202) that:

stops the motion of the vehicle in response to the coupler height being less than a hitch height of the hitch ball (Col. 4 lines 50- 61, Fig. 6: steps 606, 608, and 612).  

Windeler does not explicitly teach the controller identifies a coupler position of a trailer, controls motion of the vehicle completing an alignment of the hitch ball with the coupler position, and in response to the vehicle stopping, monitors the coupler in response to a manual adjustment of the coupler height.
Hüger teaches a vehicle system comprising a hitch ball mounted on a vehicle ([0034]) and a controller ([0024]). Hüger teaches that the controller is configured to identify a coupler position of a coupler of a trailer (see [0011]-[0012]), control the motion of the vehicle to align the hitch ball with the coupler position (see [0013] and [0023]), and monitor a height of the coupler relative to the hitch ball (see [0019]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Windeler such that the controller monitors the heights of the vehicle hitch and coupler with respect to each other and stops the vehicle if there is a potential collision situation, in view of Hüger, as Hüger teaches doing so allows the hitch to be aligned into a position where it is possible to be hitched to the trailer without needing the driver to exit the vehicle to check the alignment of the hitch and reposition several times. Additionally, there would be no risk of damaging the hitch if the hitch and coupler were not vertically aligned by stopping before a potential collision.

The combination of Windeler and Hüger does not expressly teach in response to the vehicle stopping, the controller monitors the coupler in response to a manual adjustment of the coupler height, 
Gehrke generally teaches a method of guiding a vehicle during a hitching process (see Abstract). Gehrke teaches that the controller is configured to monitor the height of the coupler during a manual adjustment of the height, identify a direction of the adjustment (see Col. 5, line 66 to Col. 6, line 21; noting determining the adjustment must be upward), and output an indication in response to the direction of the adjustment indicating whether the manual adjustment adjusts the coupler height for connection to the hitch ball (see steps 86 and 92). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Windeler and Hüger by additionally monitoring the height of the trailer coupler during a manual adjustment of its height, identifying a direction of the manual adjustment, and outputting a notification in response to the direction of the manual adjustment indicating whether the adjustment adjusts the coupler height for connection to the hitch ball, in view of Gehrke, as Gehrke teaches doing so makes it possible for the user to receive feedback about whether the coupler is at the correct height while they are making the adjustment and avoid having to make further unnecessary adjustments.  

Regarding claim 3, the combination of Windeler, Hüger, and Gehrke further teaches that the vehicle system further comprises an indication device (display 204 of Windeler), wherein the controller controls the indication device to output a notification indicating the coupler height (see [0019] and [0033] of Hüger; see also Col. 2, lines 8 – 23 of Windeler).

Regarding claim 4, the combination of Windeler, Hüger, and Gehrke further teaches that the controller is in communication with a portable device and configured to wirelessly communicate the notification for display on a screen of the portable device (see [0037], mobile terminal 40 of Hüger). 

Regarding claim 7, the combination of Windeler, Hüger, and Gehrke further teaches that the controller further controls the motion of the vehicle completing the alignment in response to receiving an input indicating that the manual adjustment is complete (see Col. 7, line 58 to Col. 8, line 17 of Gehrke). 

Regarding claim 8, the combination of Windeler, Hüger, and Gehrke further teaches the controller controls motion of the vehicle completing the alignment of the hitch ball with the coupler position (see [0013] and [0023] of Hüger) in response to identifying that the coupler height is compatible with the hitch height of the hitch ball for connection (see Figure 6, steps 606 and 614, and Col. 4, line 66 to Col. 5, line 2 of Windeler).

Regarding claim 9, the combination of Windeler, Hüger, and Gehrke further teaches the indication device comprises a display screen in communication with the controller (see [0037] of Hüger), wherein the controller outputs an instruction displayed on the display screen indicating the coupler height relative to the hitch height of the hitch ball on the display screen (see [0017]-[0024] of Miller). 

Regarding claim 10, the combination of Windeler, Hüger, and Gehrke further teaches the indication device comprises a display screen (display 204 of Windeler).

Regarding claim 11, the combination of Windeler, Hüger, and Gehrke further teaches a sensor apparatus in communication with the controller, wherein the sensor apparatus scans a region proximate the vehicle and the controller detects the coupler position of the coupler of the trailer (vision system 206 of Windeler; [0024] of Hüger).

Regarding claim 12, the combination of Windeler, Hüger, and Gehrke further teaches the sensor apparatus comprises an imaging system including one or more cameras mounted on the vehicle (see [0024] of Hüger); and wherein the controller identifies the coupler position based on image data received from the imaging system comprising position data of the coupler (see [0014], [0019]-[0020], and [0024] of Hüger).

Regarding claim 24, the combination of Windeler, Hüger, and Gehrke further teaches the adjustment instruction communicates an indication whether the manual adjustment changes the coupler height to be compatible for connection to the hitch ball (see Col. 5, line 66 to Col. 6, line 43 of Gehrke). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Windeler, Hüger, and Gehrke, as applied to claim 1 above, and further in view of Herzog et al. (United States Patent Application Publication No. US 2016/0304122 A1) [hereinafter “Herzog”].

Regarding claim 2, the combination of Windeler, Hüger, and Gehrke, as applied to claim 1 above, does not expressly teach the controller stops the vehicle at a predetermined distance from the trailer. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by the combination of Windeler, Hüger, and Gehrke to align a trailer coupler and a vehicle hitch automatically and to monitor the coupler height and height compatibility between the hitch and coupler in order to stop the vehicle a predetermined distance from the coupler position, in view of Herzog, as Herzog teaches doing so ensures that a user could have enough space to adjust a height of the trailer coupler if necessary and prevents collision between the coupler and the hitch if they were not properly aligned.  

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gehrke in view of and Herzog.

Regarding claim 13, Gehrke teaches a method for controlling a vehicle comprising:
identifying a coupler position including a coupler height of a trailer in sensor data (see claim 1 of Gehrke); 
controlling motion of the vehicle aligning a hitch ball of the vehicle with the coupler position (see Figure 5; see also Col. 1, lines 16-30 and 52-55);
outputting an instruction for adjusting the coupler height (see Col. 7, line 57 to Col. 8, line 5); 
monitoring the coupler height identifying a height compatibility between the hitch height of the hitch ball and the coupler height, wherein the monitoring comprises monitoring 
detecting an adjustment direction of the manual adjustment (see Col. 5, line 66 to Col. 6, line 21); and
in response to the adjustment direction, outputting an adjustment instruction indicating feedback regarding the adjustment direction, wherein the adjustment instruction indicates whether the manual adjustment adjusts the height such that the coupler height is greater than the hitch height (as seen in Figure 4, at step 92 the vehicle is signaled to stop; this stopping indication is only given if the height clearance of the hitch and coupler is determined to be compatible in steps 80 and 84, as explained in Col. 5 lines 9-44; see also see Col. 5, line 66 to Col. 6, line 43 and steps 86 and 92).

	Gehrke does not expressly teach stopping the motion of the vehicle at a predetermined distance from the coupler position.
	 Herzog teaches a method for controlling a vehicle comprising controlling motion of the vehicle aligning a hitch ball with the coupler position (see [0032] and claim 1) and stopping the motion of the vehicle at a predetermined distance from the coupler position ([0033]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Gehrke to align a trailer coupler and a vehicle hitch automatically and to monitor the coupler height and height compatibility between the hitch and coupler in order to stop the vehicle a predetermined distance from the coupler position, in view of Herzog, as Herzog teaches doing so ensures that a user could have enough space to adjust a height of the trailer coupler if necessary and prevents collision between the coupler and the hitch if they were not properly aligned.  

	Regarding claim 18, the combination of Gehrke and Herzog further teaches capturing image data scanning of a region proximate the vehicle, wherein the coupler height is identified based on the image data (see Col. 1, lines 16-30 of Gehrke).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gehrke and Herzog, as applied to claim 13 above, and further in view of Hüger.

Regarding claim 15, the combination of Gehrke and Herzog, as applied to claim 13 above, does not expressly teach an indication is wirelessly communicated to a portable device outputting the indication outside the vehicle.
Hüger teaches a portable device wirelessly connected to the controller of the vehicle so that the user can stay outside of the vehicle during the hitching process ([0030]). Hüger further teaches that the user receives an indication message ([0019]). 
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Gehrke and Herzog to wirelessly communicate an indication to a portable device outside of a vehicle, in view of Hüger, as doing so allows the user to stay outside of the vehicle during the autonomous hitching process which can be convenient if the coupling must be completed manually, as taught by Hüger ([0030]). 

Claims 19, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gehrke in view of Windeler.
Regarding claim 19, Gehrke teaches a vehicle system comprising: 
a hitch ball receiver of a vehicle (hitch connector 24);

an indication device (display 32); and 
a controller (ECU 20) that:
identifies the coupler position from the sensor system (see Col. 1, lines 16-30);
controls motion of the vehicle aligning the hitch ball with the coupler position (see Figure 5; see also Col. 1, lines 16-30 and 52-55);
monitors a coupler height of the coupler relative to a hitch height of the hitch ball (Col. 7, lines 57-67);
monitors the coupler height in response to a manual adjustment of the coupler height (see Col. 5, line 66 to Col. 6, line 21); and 
in response to the manual adjustment, outputs an adjustment instruction indicating feedback regarding the manual adjustment (see Col. 5, line 66 to Col. 6, line 43; see also steps 84-92). 

Gehrke does not explicitly teach the controller stops the motion of the vehicle in response to the coupler height being less than a height of the hitch ball.
Windeler teaches a vehicle system comprising a hitch ball mounted on a vehicle (ball 112; see Col. 3, lines 1-4), a sensor system configured to capture sensor data comprising a coupler position of a trailer (vision system 206), an indication device (display 204), and a controller (ECU 202) configured to monitor a height of the coupler relative to the hitch ball (see Col. 4, lines 37-50) and stop the motion of the vehicle in response to the coupler height being less than a height of the hitch ball (see Col. 4, lines 50-61 and steps 606, 608, and 612).  


Regarding claim 23, the combination of Gehrke and Windeler further teaches the controller further accesses the measurement of the hitch ball indicating a hitch height (see Col. 3, line 55 to Col. 4, line 11). 

Regarding claim 25, the combination of Gehrke and Windeler further teaches the adjustment instruction communicates an indication whether a direction of the manual adjustment changes the coupler height to be compatible for connection to the hitch (see Col. 5, line 66 to Col. 6, line 43 of Gehrke). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Gehrke and Windeler, as applied to claim 19 above, and further in view of Miller et al. (United States Patent Application Publication No. US 2018/0081370 A1) [hereinafter “Miller”].

Regarding claim 21, the combination of Gehrke and Windeler, as applied to claim 19 above, further teaches that the manual height adjustment of the coupler height comprises a physical adjustment of the coupler height that is monitored by the controller based on changes in the sensor data (Col. 5, line 30-Col. 6, line 21 of Gehrke teaches that the relative height of the vehicle ball hitch and the coupler are determined based on video camera images during each iteration of the method). 

The combination of Gehrke and Windeler does not expressly teach the controller receives an input via a user interface indicating a selection of a hitch ball, wherein the selection identifies a measurement of the hitch ball. 
Miller generally also teaches a vehicle system for determining a hitch ball position on a vehicle (see Abstract). Miller teaches the ECU 20 receives parameters associated with the hitch ball 40 from the user via manual entry into the display 32, including measurements of the selected hitch ball (see [0023]). Miller teaches this allows for accurate detection of the hitch ball and determination as to how to connect the hitch ball with the trailer. 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by the combination of Gehrke and Windeler such that the controller receives an input via the user interface selecting a hitch ball that identifies measurements of the selected hitch ball, in view of Miller, as Miller teaches this allows for accurate determination of dimensions for positioning the hitch ball for connection to a trailer, and would further the functionality taught by Gehrke of assuring the hitch ball is the correct size for connection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411.  The examiner can normally be reached on Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANSHUL SOOD/               Primary Examiner, Art Unit 3669